Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance is that claim 1 recites “in response to a feature point being located within the fingerprint image, set a region of interest (ROI) in the fingerprint image-and based on the feature point, acquire a photoplethysmography (PPG) signal based on intensities of pixels corresponding to the ROI and obtain the bio-information using the PPG signal” and claim 11 recites “in response to a feature point being located within a predetermined distance from a center of the fingerprint image, set a region of interest (ROI) in the fingerprint image and acquire a photoplethysmography (PPG) signal based on intensities of pixels corresponding to the ROI, and in response to the feature point not being located within the predetermined distance from the center of the fingerprint image, generate information to guide a user to change a position of the object” which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Hall et al. (US 9,867,513); Shih et al. (US 2014/0368715); Wang et al. (US 2016/0210513); Lee (US 2005/0207627); Lee et al. (US 2016/0239701); Bhat et al. (US 2017/0337412)) disclose of an apparatus comprising a sensor for generating a fingerprint image and also of directing a user to reposition their finger, however, fail to teach the specifically claimed features as highlighted above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
23 November 2021